Emery, J.
The facts found by the court are these : Janies Hindi, who died in July, 1891, owned some cottages at Bar *131Harbor. After bis death his son, John T. Hinch, had the care of those cottages. In 1892 John T. Hinch leased for the season, one of the cottages called "Buena Vista,” to Mrs. Edith S. Randolph, the plaintiff. By the terms of the lease Mrs. Randolph was to pay the water rates for that season.
The Bar Harbor Water Company, the defendant, had been for some years supplying water to the Hinch cottages. Its charges, for such water supply were made to the owner of the cottages. Prior to August 30, 1892, the company had some conferences with John T. Hinch about its water bills against the Hinch cottages for that and previous seasons, which bills the company claimed were unpaid. The company finally made such .corrections or reductions that the amount claimed to be due wíis left at §166:69, including the season of 1892. Mr. Hinch rvas notified that unless this sum was paid, the water would be shut off from the Hinch cottages, or at least from the cottage "Buena Vista,” occupied by the plaintiff. The bill not being paid, the company on August 30th shut off the water from "Buena Vista.’ Thereupon Mr. Hinch through his attorney tendered to the company, thirty-seven dollars as the amount due for the season of 1892, and demanded that the water be turned on. The company made no question as to the amount for the season of 1892,. but refused to turn on the water until the whole sum for that and previous seasons ($166.69) was paid. Mr. Hinch then through the same attorney paid a further sum of $129.74, but under protest as not being rightfully due. The company then turned on the water.
All the money thus paid to the company through the attorney was the money of Mr. Hinch. The attorney, however, paid the money to the company in Mrs. Randolph’s name, and made demand for the water in her name ; but Mrs. Randolph did' not furnish the money, and does not seem to have been aware of the use of her name, or of what was being done. Mr. Hinch asked the company’s collector to collect the water bill of 1892 of Mrs. Randolph. The collector did so, andturned Mrs. Randolph’s check over to Hinch.
*132Mr. Hindi then instructed the same attorney to bring an action against the water company in the name of Mrs. Randolph to recover back the money so paid by him under protest, and this is that action.
It must be evident that this whole dispute and transaction were solely between Mr. Hinch and the water company. The money paid under protest and sought to be recovered back, as unlawfully extorted, was paid by Mr. Hinch out of his own funds. He employed the attorney and furnished the money. If any money should be refunded, it should be to him. If the water company is under any obligation to repay any part of the money its obligation is to Mr. Hinch whose money it was. He alone seems to have any grounds of complaints or any cause of action.
"The general rule is, and always has been, that a plaintiff, in an action on a simple contract, must be the person from whom the consideration for the contract actually moved, and that a stranger to the consideration cannot sue on the contract.” Mellen v. Whipple, 1 Gray, 317, 321; Bank v. Rice, 107 Mass. 37. There may be some exceptions to this rule, as in the case of negotiable instruments, but this case is not within any established exceptions.

Plaintiff nonsuit.